      Case 4:20-cv-02539 Document 43 Filed on 03/31/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                   March 31, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MIRIAM EDWARDS, et al,         §
                               §
       Plaintiffs,             §
VS.                            § CIVIL ACTION NO. 4:18-CV-4330
                               §
MCDERMOTT INTERNATIONAL, INC., §
et al,                         §
                               §
       Defendants.             §

                                         ORDER

       Pending before the Court is Plaintiff Nova Scotia Health Employees’ Pension

Plan’s “Motion to Consolidate Cases and to Vacate Additional Notice and Lead Plaintiff

Deadline.” The motion (Dkt. 147) is GRANTED IN PART AND DENIED IN PART.

This case is CONSOLIDATED with Ahnefeldt et al. v. Dickson et al., No. 4:20-CV-

2539, under cause number 4:18-CV-4330. However, at this time the Court will DENY

Nova Scotia’s request that the Court vacate the notice issued by the Ahnefeldt plaintiffs to

investors and issue a corrective notice. An opinion will follow.

       SIGNED at Houston, Texas, this 31st day of March, 2021.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




1/1
